OFFICE OF THE Al7ORNEY   GENERAL   OF TEXAS




Dur 3lr:
th etr ia ld th l8Owe th elo ur tr o wa             that      th @ fiuntirr
wa r n
     entiuo 4 to l jud  8 for damp8                 L      the mm of
                                                        $10~00
UA to a      pumnut          uutl48 oajolua& Md notra&al.m&LT.
4ofon4mto      fro5 fwthor      .a84 or o~ratiio8      whir        aho mm      or
th9   "bOt    ~Or#hipfti   -6     sOhm0A   GM&       Idga,         kXdMt      Free




            Tbr rworal rodeo in u&l& l oorporat1o.n oray be
dIsrolvo6 are sot tort& In Art&ale 1387, Vernoate Panoteted
CIvIl. statutu.          rori8lon of thlo otatuto prorl4ro in
OfrOot that    0 00               be aioOoLtul br aotion      on the
part of the stoe                f
                     ldst* ind OdIlIg in thr        rroorlbed  Qaaner
that the eotporotlon all be btb.OlVd           fo ! lamed 0~ tho is-
ouanoe of a oortitloato    OS 4iasolotiooQ thr Seorataryof
state.   npp~roatlyt&la uao the prooodurofol1om.dby the
8eOoAd  Oor~Or~tdM   wmtb(E       to be the firrt     Oor&wration
uhon tha applio&ioa for dlooolutlonwe0 fll*U an4 the ou-
tiri0Ot0 0r 4lsoolotioll   wm i08ll.4  Dt wlr Searetaryof state.
            Thi ittornbr   Eonoral ir d%rooteU by tbo OonrtLtu-
U&o      o;so;.    u4loLalrorrukrro    ahenoror 6 maffloleat   oawe
                  i&b9 oaibooonstltutIoaal  protioiontie Attorney
Genrni is ohbrrgd 6th the 4uty of prove&
oorporatlon tram lnnirhc        my powor not aat3 orlw
                                                   w    Pate
                                                          br law.
As to thlr olraw,      it ho8 bun ho14 that the ‘Attorm~ Csmral
i8 rldther tQune aor ontitbU      to tdh.ilOtiOD to eajoin e WC-
pontlon froa oroeedlng it0 lega powers where privaterkbto
alono am lnrolvo4~ but, vbero o forfeitareOS it8 abarterhao
beon laoture4 b the oorpoohtb It oanaot be ad@ thc.tthe
State has no ineeroat In the cubjeotmetter of lItZ@tIon with-
Ir.the generalrPle that a w?ty must have an interestin a
euit. The funatlonof 1notItutIngpmoeetlltqs ror forfelwre
Is tested in tho AttO?noy. CenOril UOW~ X16 rsght or duty
in this ooaaeorion lo sz#lualro;and thrrotow statutoawhloh
uo p~pOrt@a to aonfrr the pwer on other8 h.s?ebeen held to
be umonst~tutIon.al.(Conatltutioa,   Artiolr Iv, So&ion 221
State v.  F a mttrLao mlto .,Co mm, 17 &“Jf:r 60; TO% 8-n
ro1uI# at, pa40 la).
                     A0 w      umMwaa6            pu         requbrt     you dsrirr          our opln-
    ion On th. qMBtiOIt,                VbethU         tb8 !ieoratn~            Of Stat0          has the
    heal right          to l8aool tbo oortliloate                      of Umolatlon               hereto-
    fo r e
         8s~M ensdaa                 th esh a r ter
                                                 o fth8                loaoa~     00rp0rOti0n.

                     Oaomllf
                       awklag    publicoiilLIlln and gararmnntal
    llmfnf8tr8tlvoboards pasroa8 only mah parera aa *zw lxpma8-
    ly aoaivrredv~On thee br law 'ot slroemaxllylmpllodfmxi the
    powmrs b mnrarmd.    Tbry aannot le.@l$ Qvrfon8aotr not eu-
    thorltsabq axlstl4ln,     It  ir stat04 in Toma Jurlspudonoo,
    ndu@Je )cI         Fuce 44%
                     -tOtUt            pZ’88Oribo
                                      vhioh        end                   1-t          the   0x8?-
           0180      Of OiflOill autf   U8    8trfaUy                    omotru@din rr
           spoat      or tko pOWOr    ocaforre&   aad                  t&l8mllaer ot
           th o lrlx sr o b ema mo b                    wo n       uo    not tc br a              -
           larged by oon&uotl&        aftu a lo        f$t
                                                   PsrlOa
i          at uou                d2.l b0 ifb0x-d%
                   rota 0r orfloua                  conatru8d
           In fUOr Of ti@lt@,(i3ppOt.t
                                     iOr vhibh 18 0hb.d
           to be roti           in ruoh rota.            sp80iri0,dlrrs and                   ai-
           reOt grOXit8         Or    l!A%tatiOa8        Of     pOwU      hi    ti8      COIL&%-
           tutlon ue           not
                         coatrollwlor annulled b#                                     gubsml
           prwl6lon8 foond in 0th~ part8 of U.a organ10 law.
           hd     -M        ta0      60mituti0n          a0firu0        th8     p0mn         0f
           aa OfflOU, b               18 oanflned b tho
                                                   eimn#rdod,          VU8
               th elxpr088 Beationof maoh povwi~ oseatfros
           8a t¶
           th0 0xLm~~00 or 0thw.
                                              -I$ ir lpgrllfvvll settl~t,
                                               lob maror        a       or or hposor
                                                o r b o a r do a r rp”la uith it br
                                                tr   to do euoh thla@ as am
                                                   cum into eireot the p5uu
           grantedor tlwaUt~ iapowd. Thus paver to ilooar-
           tab   work or to l   oaonglimha oortalnresult vhioh
           OEUtnOt   OthCTWi8ebs 8OOOApii8heb,  iA        the CLU-
           tborltyto eiqloysuch eg8txti     a8 oar be roaewablp
           nooo8sary    to aoooc~pllshthe work or purpose   wool-
           iha,    end b   0438&e  thULiCW 6W3h WthOf       timr,aB
           ia mamaably               neaowarr.*

I                  vlth rsfuanoo to t&o butioa, paaoraand llabiU-
    t&O8   0t   RUbliO
                   oiff O(tf‘8 d80   808 Ruling C88. tar, VOblAO 22,
    page J&s aad Corpus rUri8, Voltmo 46, gage 1014. Fe uoto
    STQA Corpus f~~-l~pntdb~i~~,   Yoluan b6, pag8 103) a8 fo9lowec
                    "In th8 ab8mOO of 8tatntOTyauthority,M
           0fri00r                  a 8tatutoly duty rhioh dw*
                       In p8rrollalag
       Roa6nUo        Nlllarl        J.    Lavaon,      Page        9


               DOt   imoll0 fb0 Wudao                        Of diSO~ttoB la withoat
               tbr Rower of 8wn6wat                     sad rhea tba &t&gmcat or
               u80?0uOE            Of M UBOU ii TO Off&O@                      h&8 bOWi 001~
                  W1uwol8e4ln        thr perfarmm~ of a 0pe0if10
                     the HtpsrfWmdls       bWoa4 hb rwl8wor
                    1, although t&o otetuk   ooaforthg autherlty
               npraaU            -or       hla dotoxstiPI,Uaa                 Uaelutlom
               80 e&offMl d00lB10na of pall0 0~fbma uo xl-
               *    8m       -f?          8~00.~8~             trW0T.r          OfflOO?     W
               amilisy or chMg* th8 U8&8 or prdoa         or motto48
                   laorlr adopted rhoa mzoh aodlfleatlon     or ohmgo
                8 glml
               p”        l poapeotlre, aad not a ratrtmouTa,
               opo~tlon.”
                     .In Tiav o? the S0ragola.g lt la oa? opinion tbnt the
       8aara         of Sk60 ha8 a0 lognl         t or athorit   ,",zzl
::.
            “il flcata ei U88olu8ioa
       8iw wrt                                                           l   oharfor o f h
                                                                    ft       Ls atat& in Tom18
c-.
_ --
.Y                   -Qiii&Mat            u   oanorllation               oi the &ouKuIt          LB




                     in eoM88uoa              with     tbo foregol&              va,        to       Qok$
        oat tht ue two not toti  my 8tateto lthorf                                          tb8 mme-
       ‘tuy of St&o to lanool t eutlflom~  of        ofirqw6-.
       la.0 of has Ulm SMO .-a obtainad-W.tot&rthrough fraud or
       ethuwlab          ror the ama rowon,                    it        w    be al60 ~atated         that
       t&6 8o~rotka7of 8tate ha8 no aPthori?#                                 b 6anO.l th8 -?.
       %om8thodrat            R~OOdtUOMd               tba (yroosdBWjWnwhioh                     B   Obl%U
       of a pri+rt8        oor    8tiW          w      bo oan0dl.d              @r8    Sot Olrt $a the
       OttltfLt.8    r 18 b th0 UEO.
               8&tfitOE1
                 The me~ir or m&hod of prooedureby OlhiOhthe first
       aorporatlon lwr8torom   moRtioned186~hare its oharterreln-
       stated i8 to be determined by the oorporatian and 18 a Eat-
       ter whloh this depart&eatha8 no legal BUthodty to P@8S upon.
Bonh’abl8   ~llllmm   J, Iawacm, Pags 6
                           :.             .
                              es-




                                              Ardoll    allllasu
                                                       A88i8tmt